Per Curiam:
It does not appear from the evidence that the'automobile which caused the injury was in the possession or under the control of the defendant. It also would appear from the evidence on this trial that the proximate cause of the injury was the negligent act of a third person for whose act the defendant was not responsible. The j udgment and order should be reversed and a new trial granted, with costs to the appellant to abide the event. Present — Clarke, P. J., Laughlin, Scott, Page and Davis, JJ.; Scott, J., dissented.